            Case 2:20-cv-00886-WSS Document 2 Filed 09/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ASHLEY CLARK,

                      Plaintiff,                          Civil Action No. 2:20-cv-886

       v.                                                 Hon. William S. Stickman IV

FAMILY VIDEO, INC.,

                      Defendant.



                                   ORDER TO SHOW CAUSE

       The complaint in the above-captioned matter was filed on June 16, 2020. Pursuant to

Rule 4(m) of the Federal Rules of Civil Procedure, service of a summons and the complaint must

be effectuated upon all named defendants within ninety (90) days of the filing of the complaint,

with proof of the same being filed with the Court. To date, no return of service has been filed.

Therefore, IT IS HEREBY ORDERED this 17th day of September 2020, that Plaintiff show

cause by October 1, 2020, why this matter should not be dismissed for failure to prosecute.

Show Cause Response due by October 1, 2020.



                                                     BY THE COURT:


                                                     /s/ William S. Stickman IV
                                                     WILLIAM S. STICKMAN IV
                                                     UNITED STATES DISTRICT JUDGE
